Case 19-70217-hdh13 Doc 2 Filed 08/05/19 Entered 08/05/19 12:48:27 Page 1of15

BTXN222 7/17

Gregory A. Ross 17302500

Law Office of Gregory A. Ross, P.C.
4245 Kemp Blvd., Suite 308
Wichita Falls, TX 76308

Bar Number: 17302500 TX

Phone: (940) 692-7800

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF TEXAS
WICHITA FALLS _ DIVISION

Donald Paul Kier
5402 Ricci st

Inte: Wichita Falls, TX 76302
Angela Dawn Kier
5402 Ricci st
Wichita Falls, TX 76302

Debtor(s)

XXX-XX-2529
* Case No:

XXX-xXxX-6522

*

Date: August 5, 2019
Chapter: 13

* &*

Last 4 #SSN or TIN:

DEBTOR’S (S’) CHAPTER 13 PLAN
(CONTAINING A MOTION FOR VALUATION)

This Plan does not contain any Nonstandard Provisions,

DISCLOSURES

X This Plan contains Nonstandard Provisions listed in Section IIL.

X This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.

Language in italicized type in this P/an shall be as defined in the “General Order 2017-01, Standing Order Concerning Chapter 13
Cases” and as it may be superseded or amended (“General Order”). All provisions of the General Order shall apply to this Plan as if

fully set out herein.

Plan Payment: $2,062.00 Monthly for 60 months

 

Plan Term: 60

 

Plan Base: $123,720.00
Applicable Commitment Period: 36

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Page 1

Value of Non-exempt property per § 1325(a)(4): $0
Monthly Disposable Income per§ 1325(b)(2) $ 0.00 :
Monthly Disposable Income x ACP (“UCP”):

 

Best Case Bankruptcy
Case 19-70217-hdh13 Doc 2 Filed 08/05/19 Entered 08/05/19 12:48:27 Page 2 of 15

MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of
the amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value
the Collateral described in Section I, Part E.(1) and Part F of the P/an at the lesser of the value set forth therein or any value claimed
on the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee’s pre-hearing
conference regarding Confirmation or shall be deemed waived.

SECTION I
DEBTOR’S(S’) CHAPTER 13 PLAN - SPECIFIC PROVISIONS
FORM REVISED 7/1/17

A. PLAN PAYMENTS

Debtor(s) propose(s) to pay to the Trustee the sum of:
$ 2,062.00 permonth,month 1 to_ 60

 

For a total of $__ 123,720.00 (estimated "Base Amount").

First payment is due

The applicable commitment period ("ACP") is 36 _ months.

Monthly Disposable Income ("DI")calculated by Debtor(s) per§1325(b)(2) is: $ 0.00.

The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the

Debtor(s), shall be no less than $ 0.00

 

Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per§1325(a)(4) $ 0.00
shall be no less than:

 

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

1, CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are $__0.00 and shall be paid in full
prior to disbursements to any other creditor.

2. STATUTORY TRUSTEE'S PERCENTAGE FEE(S )AND NOTICING FEES: Trustee's Percentage Fee(s)
and any noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or

amended) and 28 U.S.C. § 586(e)(1) and (2).

3. DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic
Support Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule “E/F” shall be paid in the

following monthly payments:
TERM (APPROXIMATE) TREATMENT
DSO CLAIMANTS SCHED. AMOUNT % (MONTHS TO_) S PER MO.
-NONE-

Cc. ATTORNEY FEES: To _ Gregory A. Ross 17302500 __, total: $ 3,700.00 ;
$__ 267.00 _Pre-petition: $__ 3,433.00 _ disbursed by the Trustee.

Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-70217-hdh13 Doc 2 Filed 08/05/19 Entered 08/05/19 12:48:27 Page 3of15

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

 

MORTGAGEE SCHED. ARR. DATE ARR. % TERM (APPROXIMATE) TREATMENT
AMT THROUGH (MONTHS _ TO _)
Freedom Mortgage $6,208.56 07/29/2019 0.00% MONTHS 2 TO 60 $105.23 per mo

Corporation

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

 

 

 

MORTGAGEE # OF PAYMENTS CURRENT POST-PETITION FIRST CONDUIT PAYMENT
PAID BY TRUSTEE MORTGAGE PAYMENT AMOUNT DUE DATE (MM-DD-YY)
Freedom Mortgage 59 1,098.00 10/01/2019

Corporation

D.(3) POST-PETITION MORTGAGE ARREARAGE:

 

 

MORTGAGEE TOTAL AMT. DUE DATE(S) MM TERM (APPROXIMATE) TREATMENT
(MM-DD-YY) (MONTHS TO _)

Freedom Mortgage $1,098.00 0.00% MONTHS 2 TO 2 $1,098.00 per

Corporation mo

E.1) SECURED CREDITORS-PAID BY THE TRUSTEE:

 

 

 

A.
CREDITOR COLLATERAL SCHED. AMT. VALUE % TERM (APPROXIMATE) TREATMENT
(MONTHS _TO_) Per Mo.
-NONE-
B.
CREDITOR COLLATERAL — SCHED. AMT. VALUE % TREATMENT
-NONE-

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Co//ateral to the creditor in
satisfaction of the creditor’s claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE-NO CRAM DOWN:

 

 

Ay

CREDITOR COLLATERAL SCHED. AMT. % TERM (APPROXIMATE) TREATMENT

(MONTHS TO_) Per Mo
Global Lending Services 2019 Ford Fusion 10127 $24,025.00 5.25% MONTHS 2 TO 50 $556.00
LLC miles monthly
Vehicle:

B.

CREDITOR COLLATERAL SCHED. AMT. % TREATMENT
-NONE-

The valuation of Collateral! set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will be
finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and the
Trustee's Recommendation Concerning Claims (““TRCC”) or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section 1325(a)(5)(B)
and (C) of the Bankruptcy Code.

F. SECURED CREDITORS-COLLATERAL TO BE SURRENDERED:

 

CREDITOR COLLATERAL SCHED. AMT. VALUE TREATMENT
-NONE-

 

Page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-70217-hdh13 Doc 2 Filed 08/05/19 Entered 08/05/19 12:48:27 Page 4 of 15

Upon confirmation, pursuant to 11 U.S.C. § 1322 (b)(8), the surrender of the Co//ateral described herein will provide for the payment
of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F. will be finally determined at confirmation. The allowed claim amount will be determined based on a
timely filed proof of claim and the Trustee ’s Recommendation Concerning Claims (“TRCC”) or by an order on an objection to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Co//atera/. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is secured by the
Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However, the stay shall not
be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the General Order until

such objection is resolved.

Nothing in this P/an shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS-PAID DIRECT BY DEBTOR:

CREDITOR
Wichita County

COLLATERAL SCHED. AMT.
5402 Ricci st Wichita falls, TX 76302 $241.98
Residence: single family home our current home

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

CREDITOR SCHED. AMT.

-NONE-

I, SPECIAL CLASS:

TERM (APPROXIMATE) TREATMENT

(MONTHS_TO_)

 

 

CREDITOR SCHED. AMT. TERM (APPROXIMATE) TREATMENT
(MONTHS TO_)

-NONE-

JUSTIFICATION:
J. UNSECURED CREDITORS:

CREDITOR SCHED. AMT. COMMENT

Account Management Resources $103.00

Ad Astra Recovery $1,205.00

Big Picture loan $887.00

Capital One $508.00

CashNet Usa $317.00

CashNet Usa $887.00

Cha Collection Bureau $339.00

Credit Bureau Services Association $774.00

Credit One $618.00

credit system $166.00

Credit Systems International, Inc $85.00

Crescent Bank & Trust, Inc. $0.00

Diversified Adjustment Swervices, Inc $1,514.00

| C System Inc $158.00

Lincoln Automotive Financial Services $0.00

LVNV Funding/Resurgent Capital $618.00

Plain green loans $1,999.00

Progressive $2,321.00

Smart Sales and lease $2,011.00

Sprint $500.00

Tribute credit card $1,176.00

TXU/Texas Energy $199.00

United Regional $600.00

Verizon Wireless $1,328.00

Page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 19-70217-hdh13 Doc 2 Filed 08/05/19 Entered 08/05/19 12:48:27 Page 5of15

CREDITOR SCHED. AMT. COMMENT
Western Finance $2,198.00
Western Shamrock Corporation $1,468.00

TOTAL SCHEDULED UNSECURED: $__ 21,979.00
The Debtor’s(s’) estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is 41.00%.

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

 

TERM(APPROXIMATE)
§365 Party ASSUME/REJECT CURE AMOUNT (MONTHS TO_) TREATMENT

-NONE-
SECTION I

DEBTOR’S(S’) CHAPTER 13 PLAN - GENERAL PROVISIONS
FORM REVISED 7/1/17

A. SUBMISSION OF DISPOSABLE INCOME:

 

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE
FEE(S) AND NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part “B” hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as “Disbursed By The Trustee” pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements (“44 PD”), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the
rate of interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition.
The principal balance owing upon confirmation of the P/an on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain their
liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s)
is/are the periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan
Payment and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor’s Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee 's records as the date through which the Trustee made the last
Current Post-Petition Mortgage Payment.

Page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-70217-hdh13 Doc 2 Filed 08/05/19 Entered 08/05/19 12:48:27 Page 6 of 15

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on
his/her Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current
post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated
in Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.
FE.) SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed
claim amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Co/lateral as stated in the
Plan. Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in 11
U.S.C. § 1325(a)(5)(B)(1) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is greater
than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The principal
balance owing upon confirmation of the Pian on the allowed secured claim shall be reduced by the total of adequate protection
payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2) SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE—NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the Petition
Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per
a timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Co/lateral described in
Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge under
§ 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon confirmation of
the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the creditor by the
Trustee,

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay
the claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F. SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral, as stated in the
Plan, by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral, to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per 11 U.S.C. §
506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debror(s) to the claimant in accordance
with the terms of their agreement or any applicable statute, unless otherwise provided in Section III, “Nonstandard Provisions.”

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.
Each secured claim shall constitute a separate class.

Page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-70217-hdh13 Doc 2 Filed 08/05/19 Entered 08/05/19 12:48:27 Page 7 of 15

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this P/an shall not be deemed acceptance of the “SCHED. AMT.” shown in Section I,
Part H. The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims,
without interest.

I. CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.
J. GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or
unexpired leases with parties as indicated in Section 1, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L. CLAIMS TO BE PAID:

“TERM (APPROXIMATE)” as used in this Plan states the estimated number of months from the Petition Date required to
fully pay the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to
both under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment pursuant
to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:
Any additional Plan provisions shall be set out in Section III, “Nonstandard Provisions.”
N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any
other lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the insurer. If
the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the insurance. If the
mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for reimbursement of the
amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of Fees, Expenses, and
Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or
on the AAPD.

P, CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE,
EXEMPLARY OR PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of
any funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Page 7

Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-70217-hdh13 Doc 2 Filed 08/05/19 Entered 08/05/19 12:48:27 Page 8 of 15

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee’s 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee’s 11 U.S.C. § 1302(c) Business
Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(‘s) business affairs,
assets or liabilities.

S. NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR
CLAIMS FOR PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debror’s(s’) business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor’s(s’) business must be filed with the Bankruptcy
Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T. DISPOSAL OF DEBTOR’S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF
TRUSTEE FOR PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE,
SELL, OR LEASE IT; AND TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s),
prior to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is converted to
a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with applicable law. After
confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the use, sale, insurance of or
refinance of property of the estate except to respond to any motion for the proposed use, sale, or refinance of such property as required
by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s) must seek approval of the court to purchase, sell,
or refinance real property.

Upon dismissal of the Case post confirmation, the Zrustee shall disburse all funds on hand in accordance with this Plan.
Upon conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an order
confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out below, to the
extent a creditor’s claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below is a level of
payment. All disbursements which are in a specified monthly amount are referred to as “per mo.” At the time of any disbursement, if
there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment shall be paid any
unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in full, before any
disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo payments within the
same level of payment and there are insufficient funds to make those payments in full, available funds will be disbursed to the
claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are designated as receiving pro-rata
payments shall be paid, in full, before any disbursements are made to any claimant with a lower level of payment.

lst — Clerk’s Filing Fee and Trustee’s Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will be paid
in full.

2nd — Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must be
designated to be paid per mo.

Page 8

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-70217-hdh13 Doc 2 Filed 08/05/19 Entered 08/05/19 12:48:27 Page 9 of 15

3rd — Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
(“DSO”) in B.(3), which must be designated to be paid per mo.

4th — Attorney Fees in C, which must be designated to be paid pro-rata.

5th — Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th — Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th — Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.
8th — Any Creditors listed in D.(1) if designated to be paid per mo.

9th — Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th — All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.

11th — Priority Creditors Other than Domestic Support Obligations (“Priority Creditors”) in H, which must be designated to be paid
pro-rata.

12th — Special Class in I, which must be designated to be paid per mo.
13th — Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th — Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must
be designated to be paid pro-rata, unless other treatment is authorized by the Court.

15th — Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.
16th — Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th — Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be designated to be paid

pro-rata.
Vv. POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this
Plan.

W. TRUSTEE’S RECOMMENDATION CONCERNING CLAIMS (“TRCC”) PROCEDURE:

See the provisions of the General Order regarding this procedure.

SECTION II
NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the Plan is
void.

THE DEBTOR MAY ENTER THE LOAN MODIFICATION PROGRAM ADOPTED BY THIS COURT WHICH COULD RESULTINA
MODIFICATION OF A LOAN SECURED BY REAL PROPERTY IN WHICH THE DEBTOR OWNS AN INTEREST OR IN OTHER
LOSS MITIGATION SOLUTIONS, INCLUDING, WITHOUT LIMITATION, LOAN REFINANCE, FORBEARANCE, SHORT SALE, OR
SURRENDER OF THE REAL PROPERTY IN FULL OR PARTIAL SATISFACTION OF THE DEBT SECURED BY THE REAL
PROPERTY. SUCH LOAN MODIFICATION OR OTHER LOSS MITIGATION SOLUTION MAY BE APPROVED BY THE COURT
WITHOUT FURTHER NOTICE TO PARTIES-IN-INTEREST AND WITHOUT MODIFICATION OF THE CHAPTER 13 PLAN IF THE
LOAN MODIFICATION OR LOSS MITIGATION SOLUTION DOES NOT CREATE A MATERIAL ADVERSE IMPACT ON THE

Page 9

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Besl Case Bankruptcy
Case 19-70217-hdh13 Doc 2 Filed 08/05/19 Entered 08/05/19 12:48:27 Page 10 of 15
TREATMENT OF CREDITOR’S CLAIMS UNDER THIS PLAN, OTHER THAN THE LENDER’S; DOES NOT RENDER THE PLAN
UNFEASIBLE OR INSUFFICIENT; AND DOES NOT INCREASE OR DECREASE THE PLAN PAYMENT TO THE TRUSTEE.

I, the undersigned, hereby certify that the P/an contains no nonstandard provisions other than those set out in this final paragraph.

/s| Gregory A. Ross
Gregory A. Ross 17302500 Debtor (if unrepresented by an attorney)

Debtor's(s') Attorney

 

Debtor’s (s’) Chapter 13 Plan (Containing a Motion for Valuation ) is respectfully submitted.

 

 

 

 

!s/ Gregory A. Ross 17302500 TX
Gregory A. Ross 17302500 State Bar Number
Debtor's(s') Counsel
!s/ Donald Paul Kier !s/ Angela Dawn Kier
Donald Paul Kier Angela Dawn Kier
Debtor Joint Debtor

Page 10

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Case 19-70217-hdh13 Doc 2 Filed 08/05/19 Entered 08/05/19 12:48:27 Page 11 of 15

CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor’s(s’) Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on August 5, 2019:

(List each party served, specifying the name and address of each party)

Aarons

2823 Southwest Parkway
400

Wichita Falls, TX 76308

Account Management Resources
Attn: Bankruptcy

Po Box 60607

Oklahoma City, OK 73146

Ad Astra Recovery

7330 West 33rd Street North
Suite 118

Wichita, KS 67205

Big Picture loan
P.O. Box 704
watersmeet, MI 49969

Capital One

Attn: Bankruptcy

Po Box 30285

Salt Lake City, UT 84130

CashNet Usa
175 W. Jackson Blvd.Suite 1000
Chicago, IL 60604

CashNet Usa
175 W. Jackson Blvd.Suite 1000
Chicago, IL 60604

Cha Collection Bureau
Attn: Bankruptcy

Po Box 5013
Hayward, CA 94540

Credit Bureau Services Association
Attn: Bankruptcy

Po Box 1929

Stillwater, OK 74076

Credit One
P.O. Box 60500
city of industry, CA 91716

credit system
1485 Garden of the Gods Rd Suite 120
colorado springs, CO 80907

Credit Systems International, Inc

Page 11

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-70217-hdh13 Doc 2 Filed 08/05/19 Entered 08/05/19 12:48:27 Page 12 of 15

Attn: Bankruptcy
Po Box 1088
Arlington, TX 76004

Crescent Bank & Trust, Inc.
Attn: Bankruptcy

Po Box 61813

New Orleans, LA 70161

Diversified Adjustment Swervices, Inc
Dasi-Bankrupcty

Po Box 32145

Fridley, MN 55432

Freedom Mortgage Corporation
Attn: Bankruptcy

907 Pleasant Valley Ave, Ste 3
Mt Laurel, NJ 08054

Freedom Mortgage Corporation
Attn: Bankruptcy

907 Pleasant Valley Ave, Ste 3
Mt Laurel, NJ 08054

Global Lending Services LLC
Attn: Bankruptcy

Po Box 10437

Greenville, SC 29603

| C System Inc
Attn: Bankruptcy
Po Box 64378
St Paul, MN 55164

Lincoln Automotive Financial Services
Attn: Bankruptcy

Po Box 542000

Omaha, NE 68154

LVNV Funding/Resurgent Capital
C/o Resurgent Capital Services
Greenville, SC 29602

Plain green loans
PO Box 42560
philadelphia, PA 19101

Progressive
256 w data drive
draper, UT 84020

Smart Sales and lease
3220 w main street 200
rapid city, SD 57702

Sprint
P.O. Box 4191
carol stream, IL 60197

Tribute credit card
PO Box 105555
atlanta, GA 30348

TXU/Texas Energy

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Page 12

Best Case Bankruptcy
Case 19-70217-hdh13 Doc 2 Filed 08/05/19

Attn: Bankruptcy
Po Box 650393
Dallas, TX 75265

United Regional
1600 11th
wichita falls, TX 76301

Verizon Wireless

Attn: Bankruptcy

500 Technology Dr, Ste 550
Weldon Spring, MO 63304

Western Finance
1800 Kemp Bivd
Wichita falls, TX 76309

Western Shamrock Corporation
801 South Abe Street
San Angelo, TX 76903

Wichita County
Jeanmarie

PO Box 8188

Wichita Falls, TX 76307

Dated: August 5, 2019

 

Entered 08/05/19 12:48:27 Page 13 of 15

Gregory A. Ross 17302500
Debtor or Debtor's(s") Counsel

Page 13

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 19-70217-hdh13 Doc 2 Filed 08/05/19 Entered 08/05/19 12:48:27 Page 14 of 15

Gregory A. Ross 17302500
4245 Kemp Blvd., Suite 308
Wichita Falls, TX 76308
17302500 TX

(940) 692-7800

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS
Revised 10/1/2016
IN RE Donald Paul Kier
Angela Dawn Kier
Case No.

C2) 00) 00) 609 6 oH)

Debtor(s)

AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS DATED: August_5, 2019.

The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be
disbursed as indicated below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Periodic Payment Amount $2,062.00
Disbursements First (1) Second (2) (Other)
Account Balance Reserve $5.00 $5.00
Trustee Percentage Fee $206.20 $206.20
Filing Fee $0.00 $0.00
Noticing Fee $28.48 $28.48
Subtotal Expenses/Fees $239.68 $239.68
Available for payment of Adequate Protection, $1,822.32 $1,822.32
Attorney Fees and Current Post-Petition Mortgage
Payments:
CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
Adequate
Adequate Protection
Name Collateral Scheduled Value of Protection Payment
Amount Collateral Percentage Amount
Global Lending 2019 Ford Fusion 10127 $24,025.00 $24,780.00 1.25% $300.31
Services LLC miles
Vehicle:
Total Adequate Protection Payments for Creditors Secured by Vehicles: $300.31
CURRENT POST-PETITION MORTGAGE PAYMENTS
(CONDUIT):
Name Collateral Start Date Scheduled Value of Payment Amount
Amount Collateral
Freedom VA Real Estate $1,098.00 $0.00 $1,098.00
Mortgage Mortgage
Corporation
Payments for Current Post-Petition Mortgage Payments (Conduit): $1,098.00

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-70217-hdh13 Doc 2 Filed 08/05/19 Entered 08/05/19 12:48:27 Page 15 of 15

CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:

 

 

 

 

 

 

 

 

Adequate
Adequate Protection
Name Collateral Scheduled Value of Protection Payment
Amount Collateral Percentage Amount
-NONE-
Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle: $0.00
TOTAL PRE-CONFIRMATION PAYMENTS
First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
Percentage Fee and retention of the Account Balance Reserve):
Current Post-Petition Mortgage Payments (Conduit payments), per mo: $1,098.00
Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo: $300.31
Debtor's Attorney, per mo: $
Adequate Protection to Creditors Secured by other than Vehicle, per mo: $0.00

Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
Percentage Fee and retention of the Account Balance Reserve):

Current Post-Petition Mortgage Payments (Conduit payments), per mo: $1,098.00
Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo: $300.31
Debtor's Attorney, per mo: $
Adequate Protection to Creditors Secured by other than Vehicle, per mo: $0.00

 

Order of Payment:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry
of an order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a
specified monthly amount are referred to as "per mo”. At the time of any disbursement, if there are insufficient funds on
hand to pay any per mo payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance
owed on the per mo payment plus the current per mo payment owed to that same claimant, in full, before any
disbursement to a claimant with a lower level of payment. Other than the Current Post-Petition Mortgage Payments, the
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of
adequate protection payments, less any interest (if applicable), paid to the creditor by the Trustee.

 

DATED: August 5, 2019

is! Gregory A. Ross
Attorney for Debtor(s)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
